Citation Nr: 1028489	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-27 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for psychiatric disability, to 
include major depressive disorder and posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION


The Veteran served on active duty from February 1968 to February 
1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  Jurisdiction over the case was subsequently 
transferred to the Columbia, South Carolina RO.

In January 2007, the Veteran testified at a hearing before a 
Decision Review Officer at the Columbia RO.  A transcript of that 
proceeding is of record.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

The Board notes that the Veteran had active service in Vietnam 
from July 1968 to July 1969.  The Veteran contended in his 
November 2005 stressor statement that he saw heads of women and 
children impaled on sticks coming out of the ground.  The Veteran 
additionally indicated that he was in a fire support unit and 
there was screaming and yelling of the Viet Cong and he was 
constantly being fired upon in the nighttime.  During August 
2005, the Veteran was given an Axis I diagnosis of PTSD by a 
nurse practitioner at the Dorn Veterans' Hospital.    

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  75 Fed. Reg. 
39843 (July 13, 2010).  Specifically, the final rule amends 38 
C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and 
(f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by 
adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

The Board finds that the Veteran should be afforded an 
examination in order to consider the Veteran's claimed stressors 
consistent with the recently revised relevant regulations and to 
determine the nature and etiology of any other acquired 
psychiatric disorders present.

The Board additionally notes that the Veteran was an in-patient 
at the psychiatric ward of the Charleston VA Medical Center 
(VAMC) during August 2005.  The Veteran testified at his RO 
hearing that he was hospitalized for 7 to 10 days.  However, 
there is no indication that such records have been associated 
with the claims file.  Thus, in-patient records dated in August 
2005 from the Charleston VAMC should be associated with the 
claims file.  Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA treatment records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  Obtain and associate with the claims file 
any pertinent records adequately identified 
by the Veteran, including any ongoing medical 
records from the Charleston and Columbia 
VAMCs and inpatient records from the 
Charleston VAMC dated in August 2005.

2.  Then, the Veteran should be afforded a VA 
examination by a psychiatrist or a 
psychologist to determine the nature and 
etiology of all acquired psychiatric 
disorders present during the period of this 
claim.  The claims folder must be made 
available to and reviewed by the examiner, 
and any indicated studies should be 
performed.

A diagnosis of PTSD under the DSM-IV should 
be confirmed or ruled out.  If PTSD is not 
diagnosed, the examiner should explain why 
the Veteran does not meet the criteria for 
this diagnosis.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to include 
the stressor(s), should be identified.

With respect to any other acquired 
psychiatric disorders currently present or 
present at any time during the pendency of 
this claim, the examiner should provide an 
opinion with respect to each disorder as to 
whether there is a 50 percent or better 
probability that the disorder is 
etiologically related to the Veteran's active 
service or was caused of permanently worsened 
by the Veteran's claimed PTSD.

The rationale for all opinions expressed 
should also be provided.

3.  The RO or the AMC also should undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the claim.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is returned 
to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until otherwise notified, 
but the Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

